Citation Nr: 0812469	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from November 1965 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2004 and February 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

Service connection for diabetes mellitus was severed in a 
June 2005 rating decision.  In occasional statements 
concerning his medical history offered to his health care 
providers, the veteran reports that he has diabetes mellitus.  
If he wishes to file an application to reopen the claim of 
service connection for diabetes mellitus, he should so inform 
the RO.



FINDINGS OF FACT

1.  Hypertension did not originate in service or within one 
year of the veteran's discharge therefrom, is not otherwise 
etiologically related to service, and was not caused or 
chronically worsened by service-connected disability.

2.  Sleep apnea did not originate in service, is not 
otherwise etiologically related to service, and was not 
caused or chronically worsened by service-connected 
disability.

3.  The veteran's PTSD is manifested by symptoms including 
sleep impairment, anxiety, irritability and anger, moderate 
impairment of impulse control, depressed mood, mild memory 
impairment, and some difficulty in establishing and 
maintaining effective work and social relationships, but not 
by symptoms such as impairment in thought processes or 
communication, inappropriate behavior, difficulty in 
performing activities of daily living, disorientation, speech 
which is illogical, obscure or irrelevant, near continuous 
panic or depression, difficulty in adapting to stressful 
circumstances, inability to establish and maintain effective 
relationships, or other symptoms productive of total 
occupational and social impairment, or occupational and 
social impairment in most areas.

4.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment. 



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and is not proximately related to service-connected 
disability, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).

2.  Sleep apnea was not incurred in or aggravated by active 
service, and is not proximately related to service-connected 
disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).

3.  The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007). 

4.  The criteria for a TDIU due to service-connected 
disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the 
contemplated notice in a July 2004 correspondence, except for 
notice concerning the initial disability rating and effective 
date to be assigned in the event service connection is 
granted for his claimed disorders, or the effective date to 
be assigned in the event an increased rating for PTSD or a 
TDIU was awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes that, as to the service 
connection issues, the July 2004 notice letter advised him of 
the information and evidence necessary to substantiate his 
claims on both primary and secondary bases.  Although the 
letter did not specify that it also applied to the claim for 
service connection for sleep apnea on a secondary basis, the 
Board points out that it did provide him with the relevant 
criteria for establishing service connection on both bases.  
The Board finds that a reasonable person would understand 
from the letter what information and evidence was needed to 
substantiate either claim on a primary or a secondary basis.  
See Sanders v. Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007).
 
As to notice concerning initial disability ratings and 
effective dates, the veteran was provided with notice as to 
those matters in a March 2006 communication, following which 
his claim was readjudicated in a July 2007 supplemental 
statement of the case.  The veteran therefore has received 
the notice to which he is entitled as to his claims, and 
there is no prejudice flowing from the timing of notice in 
this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24  
(Fed. Cir. 2007). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the March 2006 correspondence 
essentially provided the type of notice required by Vasquez-
Flores.  The letter informed him that in assigning a 
disability rating, evidence of the impact of the condition 
and symptoms on employment is important.  He was provided 
with examples of evidence that would assist in determining 
the proper disability rating to assign, including information 
regarding how his condition affected his ability to work, and 
statements from witnesses who have noticed how his symptoms 
had affected him.  In effect, the correspondence advised him 
that relevant evidence included that tending to show all 
aspects of disablement.

Even assuming, however, that the March 2006 notice letter did 
not completely advise the veteran as to the effect of the 
worsening on his employment and daily life, the Board finds 
that he has demonstrated actual notice of the need for 
evidence showing such an effect.  In this regard, the record 
shows that in a December 2005 correspondence, the veteran 
provided specific examples of how his PTSD impacted on his 
social relationships, as well as his daily activities.  In 
other statements made to VA examiners in connection with his 
appeal, he explained the impact of his disorder on his work 
history.  In fact, on several examinations the examiners 
reported the veteran's detailed characterization of how his 
PTSD led to his current employment status.  The Board finds 
that the veteran's statements to VA and to his examiners 
demonstrates that he has actual knowledge of the need for 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  The record shows that 
he has been provided with the specific criteria for 
evaluating PTSD.  Consequently, the Board finds that any 
prejudice flowing from the failure of the July 2004 
correspondence to provide such notice has been rebutted.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

In short, the July 2004 and March 2006 notice letters 
collectively provided 38 U.S.C.A. § 5103(a)-compliant notice, 
and any timing deficiency has been cured by the issuance of 
the July 2007 supplemental statement of the case, obviating 
any need to address whether the veteran was prejudiced by a 
notice error in this case.  Based on the procedural history 
of this case, the Board concludes that VA has complied with 
any duty to notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Board notes that 
the veteran reports receiving disability benefits from the 
Social Security Administration (SSA), and also contends that 
he received treatment at the El Paso Vet Center between 2001 
and 2003.  The record shows that the RO attempted to obtain 
records from the SSA, but was notified in December 2006 that 
after an exhaustive search, no records in the possession of 
that agency for the veteran could be located.  In February 
2007 the RO advised the veteran of SSA's response, and 
requested that he provide any relevant documents in his 
possession.  He did respond.

As for the El Paso Vet Center, the file does contain records 
from that facility, but not for the period between 2001 and 
2003.  The RO attempted to obtain records for the referenced 
period, but was informed by the El Paso Vet Center that no 
such records were available.  The RO advised the veteran of 
this response and of VA's efforts in July 2007 and August 
2007 correspondences.  The July 2007 letter invited him to 
submit any evidence from the facility in his possession, and 
the record shows he complied.  

In light of the above, the Board finds that further efforts 
to obtain records for the veteran from either the SSA or the 
El Paso Vet Center would be futile, and that VA's duty to 
assist him in obtaining such records has been met to the 
extent required.

The record also shows that the veteran was afforded a VA 
examination as to his service connection claims in September 
2004, along with numerous VA examinations with respect to the 
PTSD claim.  The September 2004 examination included a 
January 2005 addendum addressing whether the veteran's 
hypertension and sleep apnea disorders were secondary to 
diabetes mellitus.  At the time, this responded to the 
veteran's proffered theory of entitlement.  The examination 
did not include an opinion as to whether those disorders were 
etiologically related to service, including to any exposure 
to herbicides.  The Board finds, however, that a medical 
opinion addressing direct service connection is not necessary 
in this case.  In this regard, the Board notes that a VA 
examination or opinion is necessary where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board notes that it was first following the examination 
that the veteran alleged that his hypertension resulted from 
exposure to herbicides in service.  Although the veteran 
contends that he served in combat during service, and even 
assuming he did, the Board points out that he does not allege 
that he was treated, or even had, hypertension in service or 
until decades after service.  See generally, 38 U.S.C.A. 
§ 1154(b) (West 2002).  Nor has he otherwise pointed to any 
symptoms in service or in the years since service he believes 
represented hypertension.  

As to the sleep apnea, he does not contend that he was 
treated for the disorder or any associated symptoms in 
service, or that any particular event in service caused sleep 
apnea.  He contends instead that his former spouse, whom he 
met several months after service, noticed him snoring when 
she would spend the night.  

Turning first to hypertension, although there is evidence of 
an event in service (exposure to herbicides) and a current 
diagnosis, there is no indication that the hypertension is 
related to the event in service.  In his statements, the 
veteran does not provide an observation of symptoms in 
service and continuing thereafter.  Rather, he is asserting 
his own opinion that his current hypertension is related to 
herbicide exposure.  Hypertension is not listed as a disease 
subject to presumptive service connection on an herbicide 
basis.  See 38 C.F.R. § 3.309(e).  Further, although the 
veteran did work for a number of years as a surgery scrub 
technician, there is no indication that his occupation 
involved the type of education, training or experience which 
qualifies him to comment on medical etiology.  See 38 C.F.R. 
§ 3.159(b).  To the contrary, from descriptions provided by 
him and his former supervisor, it appears his occupation 
involved manually assisting medical professionals, and was 
gained primarily through on-the-job training (see report of 
July 2003 VA examination).  As a layperson, therefore, his 
opinions as to medical etiology do not constitute medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As to the sleep apnea, even assuming the veteran served in 
combat, he does not allege that he was treated in service for 
or diagnosed with sleep apnea or any associated symptoms.  He 
was first diagnosed with sleep apnea years after service.  
Although his former spouse indicates that she noticed his 
sleep abnormalities shortly after she met him, this would 
have been several months after service, and the Board points 
out that sleep apnea is not a "chronic disease" subject to 
presumptive service connection when manifested to a 
compensable degree within one year of service.  38 C.F.R. 
§ 3.309(a).  In short, there is no event in service, and no 
indication of a continuity of symptoms since service.  At 
most, there is an indication of symptoms beginning several 
months after discharge.  Again, to the extent the veteran is 
relying on his own expertise to link his sleep apnea to 
service, the record does not show that he is a medical 
professional, and his opinion therefore does not service as 
an "indication" that the sleep apnea began in service.
 
Given the lack of any "indication" that hypertension or 
sleep apnea is related to service, the Board finds that a VA 
opinion is not "necessary" as to the matter of whether 
either disorder is directly related to service.

The Board notes that service connection is in effect for 
PTSD, as well as for hearing loss and tinnitus.  The veteran 
does not contend that his hearing loss or tinnitus caused or 
chronically worsened his hypertension or sleep apnea.  In one 
statement in August 2005, he alleged that his hypertension 
was secondary to PTSD, although prior to that time and since, 
he has maintained that the hypertension was either secondary 
to diabetes mellitus, or to exposure to herbicides in 
service.  In any event, there still is no "indication" that 
hypertension or sleep apnea are related in some manner to 
PTSD or any other service-connected disorder in this case.  
The veteran has offered no observation which would suggest 
such a relationship.  A medical opinion addressing that 
potential basis of entitlement is not warranted for the same 
reasons as discussed above.

The Board lastly notes that in Schroeder v. West, 212 F.3d 
1265, 1269-71 (Fed. Cir. 2000), the Federal Circuit concluded 
that once a veteran has properly made out a "well-grounded" 
claim for a current disability as a result of a specific in-
service occurrence or aggravation of a disease or injury, 
VA's duty to assist pursuant to section 5107(a) attaches to 
the investigation of all possible in-service causes of that 
current disability, including those unknown to the veteran.  
The Board points out, however, that Schroeder was decided 
prior to the passage of the Veterans Claims Assistance Act 
(VCAA), which eliminated the concept of a "well-grounded" 
claim.  More importantly, the VCAA resulted in the 
promulgation of 38 U.S.C.A. § 5103A, which, unlike the law 
and regulations in effect prior to the promulgation of the 
VCAA, specifically addresses when a VA examination or opinion 
is necessary in a claim.  That statute specifically 
distinguishes between primary and secondary theories of 
causation.  

In the Board's opinion, Schroeder does not, in light of the 
specific criteria for requiring an examination or opinion 
established in 38 U.S.C.A. § 5103A, require VA to obtain a 
medical opinion in this case as to the question of primary 
service connection (or secondary service connection, with 
respect to disorders other than diabetes mellitus), even 
though the RO did obtain a medical opinion as to secondary 
service connection vis-à-vis diabetes mellitus.  The Board 
notes that in discussing Schroeder, the Court in Robinson v. 
Mansfield, 21 Vet. App 545 (2008) noted several times that 
Schroeder spoke in terms of "well-groundedness."  Id. at 
552.  The Board also points out that it is questionable 
whether the veteran was, in the first place, entitled to a VA 
opinion as to the relationship of his hypertension and sleep 
apnea to diabetes, given the lack of any "indication" of a 
relationship outside of the veteran's opinion.

The Board notes that in Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007), the Court held that once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  In this 
case, however, the veteran first raised his theory of primary 
service connection for hypertension, and secondary service 
connection for hypertension from PTSD, following the 
September 2004 VA examination.  Under these circumstances, 
the Board finds that the examination report can not be 
reasonably described as deficient for failing to exercise 
clairvoyance as to what theories of entitlement a veteran may 
later raise.  

For the above reasons, the Board finds that further VA 
examination of the veteran with respect to his hypertension 
and sleep apnea claims is not necessary or otherwise required 
in this case.

The Board notes that in his January 2006 appeal form, the 
veteran requested a hearing before a decision review officer.  
The requested hearing was scheduled for March 2006, but was 
apparently cancelled.  The veteran has not requested another 
hearing in connection with this appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service incurrence of 
hypertension during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider his appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects). 

A.  Hypertension

Factual background

The service medical records are silent for any complaints, 
findings or diagnosis of hypertension.

Post-service medical records on file covering the period from 
August 1986 to April 2007 show that during a 1986 
hospitalization, the veteran denied any history of diabetes 
mellitus or hypertension.  A March 1995 chest X-ray study 
showed cardiomegaly following a recent motor vehicle 
accident, and a February 1998 chest X-ray study showed a 
borderline size of the cardiac silhouette.  An April 2000 
entry indicates that his history was negative for 
hypertension or diabetes mellitus.  Treatment notes for 2002 
show that the veteran was referred at one point for a blood 
pressure check, in light of recurring headaches.  

The records show that he was diagnosed with hypertension in 
2004.  A VA hospital report for March 2004 to May 2004 
documents an Axis III diagnosis of diet-controlled diabetes; 
the accompanying records show that the veteran was actually 
considered to have borderline Type II diabetes, and was 
advised as to measures for maintaining lower blood sugar 
levels.  His blood glucose level in January 2004 was 
elevated, and he was diagnosed with hyperglycemia.  A 
September 2004 glucose tolerance test was normal, and his 
blood glucose level in January 2006 was within the identified 
reference range for normal, although blood glucose levels in 
April 2005 were elevated after he ingested a large amount of 
sugar-laden products.  A January 2006 entry notes that the 
veteran was experiencing elevated sugar readings and spilling 
of ketones into his urine, but that he had no prior history 
of diabetes; the entry does not include a diagnosis of 
diabetes.  In October 2006, he reported that he was using 
diabetes medications; the treatment records for that year do 
not indicate that any of his medications were issued for the 
control of diabetes.

At a September 2004 VA examination, the veteran reported that 
he was diagnosed with diabetes in March 2004, but was not 
placed on medication.  He noted that he was also found to be 
hypertensive at that time.  The examiner diagnosed diabetes 
mellitus and essential arterial hypertension.

In two January 2005 addendums to the September 2004 
examination report, the examiner explained that in his 
opinion, the veteran did not have diabetes mellitus.  He 
based this conclusion on the results of a three-hour glucose 
tolerance test, the results of which were not available at 
the time he wrote his original diagnosis.  He indicated that 
the above test was normal, and that his review of other blood 
sugar tests in the record since August 2003 also did not 
support the presence of diabetes.  He stated that the veteran 
was not even pre-diabetic.  He concluded that the veteran's 
hypertension was not related to diabetes mellitus.

At an October 2004 psychiatric examination, the veteran 
reported that he had Type 2 diabetes mellitus; the examiner 
did not confirm that disorder.

Analysis

Turning first to whether service connection is warranted for 
hypertension as secondary to diabetes mellitus, the Board 
notes that service connection was granted for diabetes 
mellitus in a December 2004 rating decision, but that service 
connection was severed in June 2005.  As a result, service 
connection was in effect for diabetes mellitus for May 10, 
2004, to September 1, 2005.  Although service connection for 
diabetes is no longer in effect, given that service 
connection for the disorder was recognized during a portion 
of the instant appeal, the Board will consider whether 
secondary service connection is warranted.  See generally, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the veteran was thought to have a form of diabetes 
mellitus while hospitalized from March to May 2004, the 
entries for that period of hospitalization actually show that 
he was felt to be borderline diabetic, with sufficient 
control through dietary measures rather than through 
medication.  Private and VA medical entries prior to that 
period of hospitalization show that he denied any history of 
diabetes.  More importantly, his private and VA medical 
records since the 2004 hospitalization are consistently 
negative for any finding of diabetes.  He was felt to be 
hyperglycemic in January 2004, but diabetes was not 
diagnosed.  His blood glucose levels were elevated on two 
occasions in the records, but not at other times, and again, 
diabetes has not been diagnosed following the 2004 
hospitalization, despite the veteran's report that he uses 
diabetes medication (an assertion not supported by his 
medication lists).

Although the September 2004 VA examiner diagnosed diabetes 
mellitus, he did so while determinative test results remained 
pending.  After reviewing those test results, he clarified 
that, in his opinion, the veteran did not have diabetes.  He 
went on to explain that even the prior glucose tests 
described above did not show the presence of diabetes.  He 
concluded that the veteran's hypertension was unrelated to 
diabetes mellitus.

The Board finds the January 2005 addendum to be supported by 
the medical records as a whole (which are silent for any 
diagnosis of diabetes since May 2004), as well as by the 
glucose tolerance test results and other blood glucose tests 
on file.  Although the veteran himself believes he has 
diabetes, as noted previously, the Board does not find that 
his former occupation establishes him as competent to render 
medical opinions, including as to diagnosis.  Nor, in the 
Board's opinion, is diabetes a disease subject to lay 
diagnosis.  See generally, Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Moreover, the January 2005 opinion concluded that the 
hypertension was not related to diabetes.  The Board 
consequently finds that service connection for hypertension 
as secondary to diabetes mellitus is not warranted.

The veteran also at one point contended that his hypertension 
was secondary to his service-connected PTSD.  Notably, 
however, the only evidence suggesting that the PTSD, or the 
veteran's hearing loss or tinnitus, caused or chronically 
worsened his hypertension is the opinion of the veteran 
himself.  None of his treating or examining physicians have 
commented on any relationship between the hypertension and 
the service-connected disorders.  Given that the veteran, as 
a layperson, is not competent to offer a medical opinion 
linking his hypertension to a service-connected disorder, the 
Board finds that the preponderance of the evidence is against 
service connection for hypertension on a secondary basis. 

The veteran also contends that his hypertension is due to 
exposure to herbicides in service.  The Board points out, 
however, that hypertension is not listed as a disease subject 
to presumptive service connection on an herbicide basis.  See 
38 C.F.R. § 3.309(e).  Moreover, on June 12, 2007, and after 
reviewing the most recent study of the National Academy of 
Sciences, VA's Secretary did not find a basis for adding 
hypertension (or any other disorder not already included in 
the above regulation) to the list of disorders subject to a 
presumption of service connection based on exposure to 
herbicides.  See 72 Fed. Reg. 32,395 (2007).  Service 
connection on a presumptive basis (due to herbicide exposure) 
therefore is not warranted.

The veteran is not precluded, however, from establishing 
service connection for a disease he believes is related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  In this case, however, the service medical 
records are silent for hypertension in service or until 
decades thereafter.  Nor, despite claiming to have been in 
combat, does the veteran allege that he had hypertension or 
any symptoms of hypertension in service or until many years 
after service.  Moreover, there is no evidence, other than 
the veteran's own assertions, linking his hypertension to 
service, including to exposure to herbicides.  As a 
layperson, his opinions concerning the etiology of his 
hypertension do not constitute competent medical evidence.

Given that there is no evidence of hypertension in service or 
until more than a year after service, and no competent 
evidence linking the current hypertension to service or any 
event in service, the Board finds that service connection on 
direct basis, or as a chronic disease under 38 C.F.R. 
§ 3.309(a) is not warranted.

In short, there is no competent evidence of hypertension in 
service or until decades after service, and no competent 
evidence linking hypertension to service or to service-
connected disability.  As the preponderance of the evidence 
is therefore against the claim, the claim for service 
connection for hypertension is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).

B.  Sleep apnea

Factual background

The service medical records are silent for any reference to 
complaints, findings or diagnosis of sleep apnea.

Post-service medical records on file covering the period from 
August 1986 to April 2007 first document the presence of 
sleep apnea in 1995; a sleep study in February 1995 indicated 
that the veteran had documented obstructive sleep apnea.  The 
interim records until 2003 are silent for any mention of 
obstructive sleep apnea.  Records for March 2003 show that he 
continued to use a CPAP device.  During hospitalization in 
2004, he was noted to use a CPAP in light of poor sleep 
hygiene and unspecified sleep disturbances.  An August 2004 
polysomnography report noted that he snored, and that he had 
obstructive sleep apnea.

In a January 1999 statement, the veteran's former spouse, to 
whom he was married from 1971 to 1982, indicated that he 
would wake up shaking and soaked with perspiration; she did 
not mention any problems with breathing during sleep.  In an 
August 2005 statement, she indicated that she would notice 
his frequent trouble sleeping, and noted that he would 
suddenly wake up gasping for air.

As discussed in the prior section, a September 2004 VA 
examiner initially diagnosed diabetes mellitus, but in two 
January 2005 addendums, concluded that the veteran in fact 
did not have diabetes mellitus.  He concluded that the 
veteran's sleep apnea therefore was not related to diabetes 
mellitus.

Received in October 2005 were statements by two former 
girlfriends of the veteran, who collectively indicate that 
since knowing him from 1994, they can confirm that he snores 
and experiences difficulty breathing at night.

In several statements beginning in August 2004, the veteran 
contends that his sleep apnea either is due to service, or to 
his diabetes.  He reports that he met his former spouse 
several months after service, and that from the beginning of 
their relationship she had noticed that he would snore and 
stop breathing in his sleep.  He indicates that he was issued 
a CPAP in 1995.

Analysis

As to the veteran's assertion that his sleep apnea is 
secondary to diabetes mellitus, as discussed at length in the 
prior section, the evidence as a whole shows that the veteran 
does not have diabetes mellitus.  Moreover, the January 2005 
addendum specifically concluded that the veteran's sleep 
apnea was unrelated to diabetes mellitus.  For the same 
reasons as discussed previously, the Board finds the January 
2005 addendum as to the presence of diabetes and any 
relationship to sleep apnea to be determinative in this case, 
and of greater probative value than the veteran's own 
statements as to the presence of diabetes and any 
relationship to sleep apnea.  Nor is there any evidence even 
suggesting a relationship between the sleep apnea and any 
service-connected disorder.  Consequently, service connection 
for sleep apnea on a secondary basis is not warranted.

The veteran also contends that his sleep apnea originated in 
service because his former spouse noticed certain symptoms 
shortly after service.  The Board again points out that the 
veteran does not contend that he was treated for, diagnosed 
with, or experienced symptoms of sleep apnea in service.  The 
Board also points out that sleep apnea is not a "chronic" 
disease subject to presumptive service connection based on 
the proximity of its manifestation to discharge from service.  
Even assuming that the former spouse's recollection is 
credible, at most it establishes symptoms of sleep apnea 
several months after service.  The Board points out that the 
veteran apparently was not diagnosed with a sleep disorder 
until decades later.  

In short, there is no evidence of sleep apnea in service, or 
until several months after service.  The only evidence 
suggesting a relationship to service is that of the veteran's 
own opinions concerning etiology.  As already discussed, the 
Board finds that he is a layperson with respect to matters of 
medical etiology, and that his opinions therefore are not 
competent.

Given that there is no evidence of sleep apnea in service or 
until some point after service, and no competent evidence 
linking the current sleep apnea to service or to any service-
connected disorder, the Board finds that the preponderance of 
the evidence is against the claim.  The claim for service 
connection for sleep apnea is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).

III.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Factual background

The veteran's period of service ended in November 1969.  
Service connection for PTSD was granted in March 2004, with 
an assigned rating of 10 percent.  In June 2004, the RO 
assigned a temporary total evaluation for the period from 
March 1, 2004 to May 31, 2004; the RO assigned a 30 percent 
evaluation from June 1, 2004.  The 30 percent evaluation has 
remained in effect since that time.

In statements received in February 2003, the veteran's father 
and former spouse recounted symptoms they observed years 
before.

In a statement received in February 2003, a former coworker 
and supervisor of the veteran indicated that he had little 
tolerance for authority, but generally got along with 
coworkers.

The report of a July 2003 VA examination shows that the 
veteran complained of weekly nightmares, avoidance of 
reminders of service, avoidance of social contacts in 
general, and feelings of detachment from others except for 
family members.  He also reported experiencing anger and 
sleep problems.  He described a history of physical violence 
and impulsivity, as well as disregard for the safety of 
others and of the law.  The veteran reported working from 
1970 to 2002, primarily for the same employer.  He indicated 
that he had good relationships with his girlfriend and with 
one child, his parents and a brother.  He also noted that he 
had friends.  He reported a remote history of suicidal 
ideation.  Mental status examination showed no impairment in 
thought processes or communication, and no evidence or 
complaints of hallucinations or delusions.  He displayed no 
inappropriate behavior or evidence of impaired activities of 
daily living or the ability to maintain minimal personal 
hygiene.  He was oriented, with no memory impairment, and no 
evidence of obsessive or ritualistic behavior.  No panic 
attacks were evidenced or reported, and he had no speech 
abnormalities.  His mood was euthymic, and he displayed no 
unusual impulse control impairment.  

The examiner concluded that the veteran was functioning 
normally in areas such as self-care, schooling, family 
functioning, and recreational pursuits, but poorly in marital 
functioning.  He noted that the veteran experienced some 
sleep impairment.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 75.
   
VA treatment records for 2003 to April 2007 show that in 
2003, the veteran complained of anger outbursts and mood 
swings which he reported had occasionally resulted in loss of 
employment and damaged relationships at work.  He reported 
that he recently chased a stranger with his car.  He also 
reported a history of transient romantic liaisons and of 
failing to observe social norms.  He indicated that he had 
friends and a girlfriend.  The veteran noted that he avoided 
reminders of service, and experienced nightmares and 
occasional concentration problems.  Mental status examination 
showed that he presented with good hygiene, and was oriented 
with no speech abnormalities or signs of psychosis.  His 
thought processes were sometimes loose, but were logical.  
His judgment, memory, and concentration were intact.  His 
mood ranged from euthymic to angry and mildly depressed.  He 
denied suicidal or homicidal ideation.  He was assigned GAF 
scores of 60.  

The records show that the veteran was hospitalized from March 
to May 2004 for his PTSD, with an admission GAF score of 35; 
shortly prior to his admission, his GAF score was identified 
as 47.  His complaints at admission included irritability and 
trouble controlling his anger.  He also reported nightmares, 
intrusive thoughts, social isolation, depression, 
interpersonal conflicts, and employment problems, and 
described a history of assaultiveness with resulting 
incarceration.  The veteran indicated that he had held 
multiple jobs of short duration after service.  He also noted 
that he had three friends.  His symptoms improved during 
hospitalization, and by discharge he was euthymic and not 
considered at risk of imminent harm to himself or to others.  
His discharge GAF score was 75.    

Subsequent treatment records document complaints of intrusive 
thoughts, rage, nightmares, hyperarousal, lack of emotional 
control, and low energy levels.  He consistently denied 
suicidal or homicidal ideation, but reported depression and 
anxiety.  He reported marital difficulties and described 
himself as a loner, although he also indicated that he 
attends church.  He reported that he once held a job for 9 
years, and that he was now retired; he indicated that he 
experienced no complications at his former jobs because of 
his PTSD, but was told that he was very hostile.   He 
indicated that he was motivated to seek treatment.  Mental 
status examinations showed he presented with a neat 
appearance, with appropriate speech and affect.  He was 
oriented with normal memory and fair judgment.  He was tense 
at times.  His mood ranged from euthymic to depressed.  He 
denied hallucinations, delusions or disorganized thinking.  
He was assigned GAF scores of 65.

The veteran attended a VA examination in February 2004.  He 
reported experiencing nightmares twice each month, avoidance 
of service reminders, avoidance of large social gatherings, 
and feelings of detachment from people other than friends and 
family.  He reported experiencing anger control problems.  He 
reported positive relationships with his girlfriend, her 
family, and several of his own family members.  He indicated 
that his anger problems had resulted in poor work success.  
He denied any history of suicide attempts or ideation.  
Mental status examination showed the absence of impaired 
thought processes or communication.  There was no evidence or 
complaints of hallucinations or delusions, and no 
inappropriate behavior.  There was no evidence of impairment 
in the ability to accomplish activities of daily living or to 
maintain minimal personal hygiene.  He was oriented, with no 
memory impairment, and no evidence of obsessive or 
ritualistic behavior.  No panic attacks or speech 
abnormalities were evident or reported.  His mood was 
euthymic, and there was no unusual impulse control 
impairment.  The examiner noted that the veteran had some 
sleep impairment, which he described as having a minimal 
impact on occupational and social functioning.  The examiner 
noted that the veteran had no other symptoms impacting on 
functioning.  He assigned the veteran a GAF score of 75.

On an August 2004 VA Form 8940, the veteran reported that he 
discontinued working in 1995 due to obstructive sleep apnea.

At an October 2004 VA examination, the veteran reported 
complaints including anger, isolation, and lack of 
motivation.  He denied recent nightmares.  He reported that 
he had been unemployed for three years.  He explained that he 
initially stopped working because of physical injury, but now 
felt that his psychiatric disorder prevented employment.  He 
reported that his current marriage was satisfactory, and that 
he had one friend.  He denied a history of violence or 
suicide attempts, but reported that he was depressed.  Mental 
status examination showed the absence of impaired thought 
processes or communication, or of any hallucinations, 
delusions, inappropriate behavior, suicidal or homicidal 
ideation, or obsessive or ritualistic behavior.  He was 
oriented, but exhibited some absentmindedness.  He denied 
panic attacks.  The examiner assigned a GAF score of 60.  
With respect to employability, he noted that the veteran 
reported that he had lost confidence in himself since 
retiring after a work injury, and believed that his anger 
problems now prevented him from working.  The examiner 
concluded that the veteran's unemployability was at least as 
likely as not a result of the emotional problems from his 
PTSD and personality disorders.

In an August 2005 statement, the veteran's former spouse 
recalled witnessing the veteran's trouble sleeping, anger 
outbursts, and lack of concentration.

At an April 2006 VA examination, the veteran complained of 
recurrent and distressing intrusive recollections, as well as 
hypervigilance and markedly diminished interest in 
significant activities.  He also reported a restricted range 
of affect and sleep problems, as well as an exaggerated 
startle response and some irritability.  He denied suicidal 
or homicidal ideations, or psychotic symptoms.  He reported a 
compulsion of stealing small objects from flea markets.  He 
indicated that he had a good relationship with his daughter, 
and that his spouse was his only friend; he explained that 
his only other friend had moved.  He indicated that his last 
physical altercation was in 2003, and his last suicidal 
ideation in 1970.  

Mental status examination showed no impaired thought 
processes or communication, although he admitted to hearing 
his name called in the morning.  There was no evidence or 
complaints of hallucinations or delusions, and no 
inappropriate behavior or evidence of impaired ability to 
perform activities of daily living or to maintain minimal 
personal hygiene.  He was oriented, with no memory 
impairment.  There was evidence of obsessive or ritualistic 
behavior by history, in that the veteran reported getting up 
several times during the night to check his doors.  No panic 
attacks were evident or reported, and no speech abnormalities 
were present.  His mood was depressed and his affect 
restricted.  The examiner noted that there was impulse 
control impairment as evidenced by compulsive stealing, as 
well as sleep impairment.  The examiner assigned a GAF score 
of 57.

At an April 2007 VA examination, the veteran reported that 
his symptoms were generally of moderate severity, occurring 
on a daily to weekly basis.  He indicated that he retired in 
2001 because of work stress and problems with authority.  He 
also noted that his experienced occasional trouble in his 
marital relationship.  He noted that he maintained contact 
with daughter, but had minimal social contact outside of 
family.  He denied suicidal ideation.  Mental status 
examination showed no impairment of thought process or 
communication.  He denied hallucinations or delusions, and 
displayed no inappropriate behavior.  He denied current 
homicidal ideation or impairment of his ability to maintain 
activities of daily living and personal hygiene.  He was 
oriented with no memory loss on testing.  The examiner 
determined, however, that based on his reports of memory 
loss, the veteran had such loss with a mild impact on social 
and occupational functioning.  There was no report or 
evidence of obsessive or ritualistic behavior, but the 
examiner noted that the reported kleptomania might have some 
compulsive overtones; he concluded that this consequently had 
a mild impact on social or occupational impact.  There were 
no speech abnormalities or a reported history consistent with 
panic attacks.  The veteran's mood and affect were dysphoric.  
He reported recurrent depressive feelings without self-
harmful ideation.  He also reported intermittent periods of 
anxiety which, in the examiner's estimation, had a mild to 
moderate impact.  There were no impulse control issues 
evident, but based on the reported history of kleptomania and 
interpersonal difficulties, he concluded that the veteran had 
some impulse control issues productive of a moderate impact.  
The examiner also concluded that there was a history of sleep 
problems and hypervigilance with a moderate impact.  The 
examiner assigned a GAF score of 62.

In several statements on file, the veteran reported 
experiencing poor social and family relationships.  He 
reported experiencing trouble with expressing himself, and 
exhibiting poor judgment, as evidenced by shoplifting and 
driving without a license.  He also reported memory loss and 
frequent panic attacks.  

Analysis

The RO evaluated the veteran's PTSD as 30 percent disabling 
under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  That code provides 
that a 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Review of the record shows that, although the veteran 
remained steadily employed at the same job for a number of 
years before retiring (despite his report in 2004 that his 
job history was more varied), he did experience interpersonal 
conflicts with persons at work, as documented by the 
statement of a former coworker/supervisor.  More recently, he 
has suggested that these interpersonal conflicts were 
partially responsible for his retirement, although earlier he 
reported that a physical injury prompted his retirement, with 
his psychiatric disability impacting his motivation for 
seeking further employment.  What is clear, however, is that 
the veteran does have a long history of interpersonal 
conflicts, some of which have involved physical 
confrontations.  His friendships are currently limited to his 
spouse and his daughter, although he does engage in social 
activities such as attending church.  The record also 
reflects that the veteran's psychiatric symptoms include 
nightmares, intrusive thoughts, irritability and anger 
outbursts, depression, and some impulse control issues, all 
experienced on a fairly regular basis.  His GAF scores (other 
than when hospitalized for acute decompensation) have ranged 
as low as 57.  GAF scores ranging between 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See generally, 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).

In the Board's opinion, the above evidence shows that the 
veteran's PTSD has been productive of occupational and social 
impairment such as to cause him difficulty in establishing 
and maintaining effective work and social relationships.  
Accordingly, the Board finds that a 50 percent evaluation for 
PTSD is warranted.

With respect to whether the veteran is entitled to a rating 
in excess of 50 percent for PTSD, the Board notes that he has 
not demonstrated occupational and social impairment due to 
such symptoms as suicidal ideation, abnormal speech, near 
continuous panic, perceptual or cognitive impairment, grossly 
inappropriate behavior, or impairment in his ability to 
perform his activities of daily living.  Although the veteran 
experiences recurrent depression, he has not experienced 
suicidal ideation for decades, and never a suicide attempt.  
His anxiety symptoms were not, in the opinions of his 
examiners, consistent with panic attacks.  Although the 
veteran reports trouble with finding words, and at one point 
was loose in his thought processes, his speech has otherwise 
been consistently described as normal, with no evidence of a 
psychotic thought process or disorientation.  Even when 
describing the experience of hearing his name called in the 
morning, his VA examiner found no evidence of hallucinations 
or delusions.

Although the veteran apparently engages in kleptomania, his 
examiners have described the impact on his social and 
occupational functioning as no more than moderate.  He admits 
that he has not suffered legal consequences from his 
tendencies.  Moreover, while the veteran has reported a 
history of numerous physical altercations, he has not engaged 
in one since 2003.  Moreover, no impairment of impulse 
control was evident on VA examinations, and his examiners 
have described the resulting impact on functioning as no more 
than moderate.  The veteran has consistently denied homicidal 
ideation, and neither his treating nor examining physicians 
have suggested that the veteran is in persistent danger of 
harming himself or others.

Although the veteran reports that he no longer is able to 
work because of interpersonal conflicts resulting from his 
anger, the Board points out that he retired after a physical 
injury, and after a prolonged period of employment at the 
same facility.  A former supervisor noted that the veteran 
actually got along well with his coworkers in general, and 
the veteran himself occasionally admits that he did not leave 
his last job because of any conflicts.  The Board 
acknowledges that the October 2004 examiner concluded that 
the veteran's unemployability was at least as likely as not a 
result of the emotional problems from PTSD and personality 
disorders.  The Board points out, however, that this opinion 
is inconsistent with the mental status findings noted on that 
examination, as well as with the GAF score assigned by that 
examiner.  He assigned a GAF score of 60, which is consistent 
with moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The other GAF scores 
assigned (except during the period of decompensation for 
which the veteran has already been assigned a temporary total 
evaluation) ranged from 57 (also reflective of moderate 
difficulty) to 75.  

Moreover, although the veteran reports that he now only has 
his spouse and daughter as friends, the record shows that his 
circle of friends has diminished based on their relocation, 
rather than his psychiatric impairment.  He still attends 
church without any reported problems, and interacts with his 
spouse's family.
 
In short, the evidence does not even remotely suggest the 
presence of total occupational or social impairment.  Nor, 
given the consistent assessment of even his more serious 
symptoms as productive of no greater than moderate impairment 
(with assigned GAF score consistent with this assessment), is 
there even occupational or social impairment with 
deficiencies in most areas. Accordingly, the Board concludes 
that an evaluation in excess of 50 percent for PTSD is not 
warranted. 

Accordingly, the veteran is entitled to a 50 percent 
evaluation, but not higher, for his service-connected PTSD.

The Board has considered whether a rating higher than 50 
percent is warranted for any discrete period during the 
course of this appeal.  As noted previously, the veteran was 
assigned a temporary total evaluation to compensate him for 
his period of decompensation from March to May 2004.  The 
records have otherwise been remarkably consistent in 
demonstrating no more than a 50 percent level of impairment.  
The Board therefore finds that the veteran is not entitled to 
assignment of a rating higher than 50 percent rating for any 
portion of this appeal.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  Although the veteran is currently 
unemployed, as discussed previously, the record shows that he 
nevertheless had a steady work history and appears to have 
retired on account of a physical injury.  He may be in 
receipt of disability benefits from the SSA, but that agency 
has not been able to locate any records for him.  The veteran 
admittedly did not suffer disciplinary consequences for 
interpersonal conflicts at work when he was employed (or at 
least not recently), and his examining physicians have 
assigned him GAF scores that do not suggest marked 
interference with employability.

In addition, there is no evidence that the veteran's 
psychiatric disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


IV.  Total rating based on individual unemployability due to 
service-connected disabilities

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at  
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

In the instant case, even with the increase in the evaluation 
assigned the PTSD to 50 percent, the veteran does not meet 
the schedular criteria for a total disability rating based on 
individual unemployability.  The veteran's PTSD is 50 percent 
disabling.  His other service-connected disorders are 
tinnitus and hearing loss, evaluated as, respectively, 10 
percent and noncompensably disabling.  His combined 
disability rating is 60 percent, which does not meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).  The Board notes that even with consideration of the 
veteran's diabetes mellitus for the short period during which 
service connection was in effect, the veteran's combined 
disability rating would still be 60 percent.

Even when the percentage requirements are not met, however, 
entitlement to a total rating on an extraschedular basis may 
nonetheless be granted in exceptional cases when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. §§ 3.321(b), 4.16(b) (2007).  Consideration may be 
given to a veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment resulting from nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); see also Van Hoose  
v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can  
find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the evidence on file does not show that he is 
unable to work due to his service-connected disorders.  The 
veteran has been inconsistent as to the reason for his 
retirement, but did originally report that he stopped working 
because of a physical injury, and after employment for many 
years.  His former supervisor noted that he largely got along 
with his coworkers, and the veteran denied any disciplinary 
problems when working.  Although the October 2004 examiner 
suggested that the veteran's unemployment status was due to 
psychiatric symptoms, the examiner himself reported largely 
normal mental status findings, and assigned a GAF score that 
is not even remotely suggestive of the inability to obtain or 
maintain employment.

Moreover, the competent medical evidence does not support a 
finding that the veteran's service-connected disorders render 
him unemployable.  Other than for the several month period in 
2004 when he was hospitalized for decompensation (after he 
had already stopped working), the veteran's mental status 
findings did not suggest more than moderate symptoms.  The 
GAF score assigned by his treating and examining physicians, 
which ranged from 57 to 75, also reflected no more than 
moderate impact on occupational functioning.  The veteran has 
never contended, nor does the evidence suggest, that the 
veteran's tinnitus or hearing loss interfered with employment 
in any manner.  The Board notes that he believes his sleep 
apnea plays a role in his unemployment status; as discussed 
previously, service connection is not warranted for that 
disorder.  

As noted above, the question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find  employment.  The 
medical evidence does not show the veteran to be unemployable 
due solely to his service-connected disabilities.

Although the Board does not doubt that the veteran's service-
connected disabilities have some effect on his employability, 
the preponderance of the evidence does not  support his 
contention that his service-connected  disabilities, and his 
PTSD in particular, are of such severity so as to preclude 
his participation in any form of substantially gainful 
employment.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual so as to render 
inapplicable the schedular standards and insufficient  
evidence that the veteran is unable to secure substantially 
gainful employment by reason of service-connected disability.   
Therefore, referral to the Director, Compensation and Pension 
Service for extra-schedular consideration is not warranted.  
38 C.F.R. § 4.16(b) (2007).

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected disabilities, when 
considered in association with his education and occupational 
background, render him unable to secure or follow a 
substantially gainful employment.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection, to include on a secondary 
basis, for hypertension is denied.

Entitlement to service connection, to include on a secondary 
basis, for sleep apnea is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 50 percent rating for PTSD is 
granted.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


